The opinion of the Court was delivered by
Lowrie, J.
It is very plain that the clause “ leave no heirs” must be read, “leave no issue;” for the devisees being all related to each other, neither of them could die without leaving an heir, if he left a survivor.
The sister having died first, her share passed to the nephews, by the very terms of the will, either in tail or in fee, and we need not inquire which; for, if the former, the entailment has been barred.
As to the shares of the nephews, they can be nothing else than estates tail with vested cross-remainders in favor of the survivor; for the law never raises an executory devise out of a substitu-tionary clause that can be construed as giving a remainder, and never out of a simple devise, even on the failure of issue. The decree having proceeded upon these principles is well founded.
Decree affirmed with costs.